Exhibit 10.1
EXCHANGE AGREEMENT
     This EXCHANGE AGREEMENT (the “Agreement”), dated as of October 18, 2010, is
being entered into by and between CONVERTED ORGANICS INC., a Delaware
corporation (the “Company”), and OPPENHEIMER ROCHESTER NATIONAL MUNICIPALS and
OPPENHEIMER NEW JERSEY MUNICIPAL FUND, each a series of OPPENHEIMER MULTI-STATE
MUNICIPAL TRUST, a Massachusetts business trust (together, the “Holder”).
RECITALS
     A. Pursuant to a certain Loan Agreement dated as of February 1, 2007 (the
“Loan Agreement”), by and between the New Jersey Economic Development Authority
(the “Authority”) and a wholly-owned subsidiary of the Company, Converted
Organics of Woodbridge, LLC (the “Borrower”), the Authority issued and sold its
$17,500,000 aggregate principal amount Solid Waste Facilities Revenue Bonds
(Converted Organics of Woodbridge, LLC — 2006 Project) Series A (the “Bonds”),
for the purpose of making a loan to the Borrower in the amount of $17,500,000
(the “Loan”).
     B. The Loan is evidenced by a certain Promissory Note dated as of
February 16, 2007 (the “Note”), which Note is secured by a certain Mortgage and
Security Agreement (the “Mortgage”) and Assignment of Leases and Other
Agreements (the “Assignment”), each dated as of February 16, 2007.
     C. As an inducement to the Authority to make the Loan and to Holder to
purchase the Bonds, the Company entered into and executed a certain Guaranty
Agreement dated as of February 16, 2007, pursuant to which it guaranteed the
full, prompt and unconditional payment when due of any liability of Borrower
owing to the Authority and the Holder with respect to the Loan.
     D. The Holder purchased the Bonds from Authority’s placement agent pursuant
to a Bond Placement Agreement dated February 14, 2007.
     E. The Holder is the owner of warrants to purchase 2,284,409 shares the
Company’s common stock (the “Class B Warrants”).
     F. Holder acknowledges that since the date of the Loan Agreement, the
Company has periodically deposited funds into certain accounts with BNY Mellon,
and as of August 31, 2010, $613,245.11 remained in such accounts (such amount,
plus any additional interest accrued since August 31, 2010 thereon, the
“Indenture Funds”).
     G. To induce the Holder to exchange the Bonds, the Class B Warrants and
certain additional consideration described herein, for equity in the Company,
the Company has authorized a new class of Series A Preferred Stock (the
“Securities”), such Securities to have such rights and preferences relative to
the common stock of the Company as set forth in the Certificate of Designation
set forth in Exhibit A hereto.
     H. Pursuant to the terms of this Agreement and in consideration of the
17,500 shares

 



--------------------------------------------------------------------------------



 



of the Securities, the Holder will (i) transfer to the Company its interest in
the Bonds, (ii) waive the interest accrued and unpaid from February 1, 2010
until the date hereof on the Bonds (the “Bond Interest”), (iii) transfer to the
Company any and all rights with respect to the Indenture Funds and irrevocably
waive any continuing rights relating to such Indenture Funds and (iv) relinquish
and terminate the Class B Warrants (collectively, the “Consideration”).
     I. Notwithstanding the foregoing, the Company acknowledges that it shall
remit to Holder, upon receipt of the Indenture Funds, an amount equal to
Holder’s legal fees incurred in connection with this Agreement (“Holder’s
Fees”).
     J. The issuance of the Securities is being made in reliance upon the
exemption from registration provided by Section 4(2) of the Securities Act of
1933 (the “1933 Act”).
AGREEMENT
     NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Company and the Holder hereby
agree as follows:
1. EXCHANGE; INTEREST RELEASE.
     (a) Exchange Terms. On the date hereof (the “Closing Date”), the Holder
shall, and the Company shall, pursuant to Section 4(2) of the 1933 Act, exchange
the Consideration for the Securities. The closing (the “Closing”) of the
exchange shall occur at the offices of the Company located at 137A Lewis Wharf,
Boston, Massachusetts, 02110.
     (b)  Delivery. On the Closing Date, (i) the Holder shall deliver to the
Company (a) DTC Transfer Instructions relating to the Bonds, instructing that
the Bonds be transferred to the Company and (b) the Class B Warrant certificate
(collectively, the “Holder Deliveries”) and (ii) the Company shall deliver to
the Holder the Securities, registered in the name of the Holder.
     (c)  Interest Release. By executing this Agreement, Holder hereby
irrevocably waives and relinquishes its right to the Bond Interest. Holder
further acknowledges that as of the date hereof no interest, penalties, fees or
expenses are due or payable to Holder related to the Bonds from the Company or
Borrower.
     (d) Indenture Funds Release. By executing this Agreement, Holder hereby
transfers to the Company any and all rights with respect to the Indenture Funds
and irrevocably waives any rights relating to such Indenture Funds.
     (e) Company Obligation. Upon receipt of the Indenture Funds, the Company
shall deliver to the Holder, by wire transfer of immediately available funds, an
amount equal to Holder’s Fees.
2. HOLDER’S REPRESENTATIONS AND WARRANTIES.
     The Holder represents and warrants to the Company:

 



--------------------------------------------------------------------------------



 



     (a) Organization; Authority. The Holder is an entity duly organized,
validly existing and in good standing under the laws of the jurisdiction of its
organization with the requisite power and authority to enter into and to
consummate the transactions contemplated by this Agreement.
     (b) No Public Sale or Distribution. The Securities are being acquired by
the Holder for its own account and not with a view towards, or for resale in
connection with, the public sale or distribution thereof, except pursuant to
sales registered or exempted under the 1933 Act. The Holder does not presently
have any agreement or understanding, directly or indirectly, with any
individual, a limited liability company, a partnership, a joint venture, a
corporation, a trust, an unincorporated organization, any other entity or a
government or any department or agency thereof (“Person”) to distribute any of
the Securities in violation of any applicable securities laws.
     (c) Accredited Investor Status. The Holder is an “accredited investor” as
that term is defined in Rule 501(a) of Regulation D.
     (d) Reliance on Exemptions. The Holder understands that the Securities are
being offered and issued to it in reliance on specific exemptions from the
registration requirements of United States federal and state securities laws and
that the Company is relying in part upon the truth and accuracy of, and the
Holder’s compliance with, the representations, warranties, agreements,
acknowledgments and understandings of the Holder set forth herein in order to
determine the availability of such exemptions and the eligibility of the Holder
to acquire the Securities.
     (e) Information. The Holder and its advisors have been furnished with all
materials relating to the business, finances and operations of the Company and
materials relating to the offer and issuance of the Securities which have been
requested by the Holder, including, without limitation, the information related
to the restructuring of the Company’s debt obligations and landlord and
contractor obligations. The Holder and its advisors have been afforded the
opportunity to ask questions of the Company. The Holder understands that its
acquisition of the Securities involves a high degree of risk. The Holder has
sought such accounting, legal and tax advice as it has considered necessary to
make an informed investment decision with respect to its acquisition of the
Securities.
     (f) No Governmental Review. The Holder understands that no United States
federal or state agency or any other government or governmental agency has
passed on or made any recommendation or endorsement of the Securities or the
fairness or suitability of the acquisition of the Securities nor have such
authorities passed upon or endorsed the merits of the offering of the
Securities.
     (g) Transfer or Resale. The Holder understands that: (i) the Securities and
the Company’s common stock, par value $0.0001 per share, issuable upon
conversion of all of the Securities (the “Conversion Shares”), have not been and
are not being registered under the 1933 Act or any state securities laws, and
may not be offered for sale, sold, assigned or transferred unless
(A) subsequently registered thereunder, (B) the Holder shall have delivered to
the Company an opinion of counsel to the Holder (if requested by the Company),
in a form reasonably acceptable to the Company, to the effect that such
Securities and Conversion Shares

 



--------------------------------------------------------------------------------



 



to be sold, assigned or transferred may be sold, assigned or transferred
pursuant to an exemption from such registration, or (C) the Holder provides the
Company with reasonable assurance (which shall not include an opinion of
counsel) that such Securities and Conversion Shares can be sold, assigned or
transferred pursuant to Rule 144 or Rule 144A promulgated under the 1933 Act (or
a successor rule thereto) (collectively, “Rule 144”); (ii) any sale of the
Securities and Conversion Shares made in reliance on Rule 144 may be made only
in accordance with the terms of Rule 144 and further, if Rule 144 is not
applicable, any resale of the Securities and Conversion Shares under
circumstances in which the seller (or the Person through whom the sale is made)
may be deemed to be an underwriter (as that term is defined in the 1933 Act) may
require compliance with some other exemption under the 1933 Act or the rules and
regulations of the Securities and Exchange Commission (“SEC”) promulgated
thereunder; and (iii) except as set forth herein, neither the Company nor any
other Person is under any obligation to register the Securities and Conversion
Shares under the 1933 Act or any state securities laws or to comply with the
terms and conditions of any exemption thereunder.
     (i) Validity; Enforcement. This Agreement has been duly and validly
authorized, executed and delivered on behalf of the Holder and shall constitute
the legal, valid and binding obligations of the Holder enforceable against the
Holder in accordance with its terms, except as such enforceability may be
limited by general principles of equity or to applicable bankruptcy, insolvency,
reorganization, moratorium, liquidation and other similar laws relating to, or
affecting generally, the enforcement of applicable creditors’ rights and
remedies.
     (j) No Conflicts. The execution, delivery and performance by the Holder of
this Agreement and the consummation by the Holder of the transactions
contemplated hereby will not (i) result in a violation of the organizational
documents of the Holder or (ii) result in a violation of any law, rule,
regulation, order, judgment or decree (including federal and state securities
laws) applicable to the Holder, except in the case of clause (ii) above, for
such conflicts, defaults, rights or violations which would not, individually or
in the aggregate, reasonably be expected to have a material adverse effect on
the ability of the Holder to perform its obligations hereunder.
     (k) General Solicitation. The Holder is not acquiring the Securities as a
result of any advertisement, article, notice or other communication regarding
the Securities published in any newspaper, magazine or similar media or
broadcast over television or radio or presented at any seminar.
3. REPRESENTATIONS AND WARRANTIES OF THE COMPANY.
     The Company represents and warrants to the Holder that:
     (a) Organization and Qualification. The Company is an entity duly
incorporated or otherwise organized, validly existing and in good standing under
the laws of the jurisdiction of its incorporation, with the requisite power and
authority to own and use its properties and assets and to carry on its business
as currently conducted. The Company is not in material violation nor default of
any of the provisions of its certificate of incorporation, bylaws or other
organizational or charter documents. The Company is duly qualified to conduct
business and is in good standing as a foreign corporation or other entity in
each jurisdiction in which the nature of the business conducted or property
owned by it makes such qualification necessary, except where

 



--------------------------------------------------------------------------------



 



the failure to be so qualified or in good standing, as the case may be, could
not have or reasonably be expected to result in: (i) a material adverse effect
on the legality, validity or enforceability of this Agreement, (ii) a material
adverse effect on the results of operations, assets, business, prospects or
condition (financial or otherwise) of the Company, taken as a whole, or (iii) a
material adverse effect on the Company’s ability to perform in any material
respect on a timely basis its obligations under this Agreement (any of (i),
(ii) or (iii), a “Material Adverse Effect”) and no Proceeding has been
instituted in any such jurisdiction revoking, limiting or curtailing or seeking
to revoke, limit or curtail such power and authority or qualification.
     (b) Authorization; Enforcement. The Company has the requisite corporate
power and authority to enter into and to consummate the transactions
contemplated by this Agreement and otherwise to carry out its obligations
hereunder and thereunder. The execution and delivery of this Agreement by the
Company and the consummation by it of the transactions contemplated hereby has
been duly authorized by all necessary action on the part of the Company and no
further action is required by the Company, the Board of Directors or the
Company’s stockholders in connection therewith other than in connection with the
Required Approvals. This Agreement has been (or upon delivery will have been)
duly executed by the Company and, when delivered in accordance with the terms
hereof and thereof, will constitute the valid and binding obligation of the
Company enforceable against the Company in accordance with its terms, except:
(i) as limited by general equitable principles and applicable bankruptcy,
insolvency, reorganization, moratorium and other laws of general application
affecting enforcement of creditors’ rights generally, (ii) as limited by laws
relating to the availability of specific performance, injunctive relief or other
equitable remedies and (iii) insofar as indemnification and contribution
provisions may be limited by applicable law.
     (c) No Conflicts. The execution, delivery and performance by the Company of
this Agreement, the issuance and sale of the Securities and the consummation by
it of the transactions contemplated hereby to which it is a party do not and
will not: (i) conflict with or violate any provision of the Company’s
certificate of incorporation, bylaws or other organizational or charter
documents, or (ii) subject to the Required Approvals, conflict with or result in
a violation of any law, rule, regulation, order, judgment, injunction, decree or
other restriction of any court or governmental authority to which the Company is
subject (including federal and state securities laws and regulations), or by
which any property or asset of the Company is bound or affected; except in the
case of clause (ii), such as could not have or reasonably be expected to result
in a Material Adverse Effect.
     (d) Filings, Consents and Approvals. The Company is not required to obtain
any consent, waiver, authorization or order of, give any notice to, or make any
filing or registration with, any court or other federal, state, local or other
governmental authority or other Person in connection with the execution,
delivery and performance by the Company of this Agreement, other than such
filings as are required to be made under applicable securities laws and the
notice and application to the NASDAQ Stock Market for the listing of the shares
of Company common stock underlying the Securities (the “Required Approvals”),
and the Company will use its reasonable best efforts to keep its shares listed
on the NASDAQ Stock Market.
     (e) Issuance of the Securities. The Securities are duly authorized and,
when issued and paid for, will be duly and validly issued, fully paid and
nonassessable, free and clear of all liens imposed by the Company other than
restrictions on transfer provided for in this Agreement.

 



--------------------------------------------------------------------------------



 



The Company has duly authorized the issuance and delivery of the Conversion
Shares, and upon conversion of the Securities, the Conversion Shares will be
fully paid and nonassessable and free of and clear of all liens imposed by the
Company other than restrictions on transfer provided for in this Agreement.
     (f) SEC Reports; Financial Statements. The Company has filed all reports,
forms, statements and other documents required to be filed by the Company under
the 1933 Act and the Securities Exchange Act of 1934 (the “1934 Act”), including
pursuant to Section 13(a) or 15(d) thereof, for the two years preceding the date
hereof (the foregoing materials, including the exhibits thereto and documents
incorporated by reference therein, being collectively referred to herein as the
“SEC Reports”) on a timely basis or has received a valid extension of such time
of filing and has filed any such SEC Reports prior to the expiration of any such
extension. As of their respective dates, the SEC Reports complied in all
material respects with the requirements of the 1933 Act and the 1934 Act, as
applicable, and none of the SEC Reports, when filed, contained any untrue
statement of a material fact or omitted to state a material fact required to be
stated therein or necessary in order to make the statements therein, in the
light of the circumstances under which they were made, not misleading. The
financial statements of the Company included in the SEC Reports complied in all
material respects with applicable accounting requirements and the rules and
regulations of the Commission with respect thereto as in effect at the time of
filing. Such financial statements have been prepared in accordance with United
States generally accepted accounting principles applied on a consistent basis
during the periods involved (“GAAP”), except as may be otherwise specified in
such financial statements or the notes thereto and except that unaudited
financial statements may not contain all footnotes required by GAAP, and fairly
present in all material respects the financial position of the Company as of and
for the dates thereof and the results of operations and cash flows for the
periods then ended, subject, in the case of unaudited statements, to normal,
immaterial, year-end audit adjustments.
     (g) Litigation. Except as set forth in the SEC Reports, there is no action,
suit, inquiry, notice of violation, proceeding or investigation pending or, to
the knowledge of the Company, threatened against or affecting the Company or any
of its properties before or by any court, arbitrator, governmental or
administrative agency or regulatory authority (federal, state, county, local or
foreign) (collectively, an “Action”) which (i) adversely affects or challenges
the legality, validity or enforceability of this Agreement or the Securities or
(ii) could, if there were an unfavorable decision, have or reasonably be
expected to result in a Material Adverse Effect.
     (h) Regulatory Permits. The Company possess all certificates,
authorizations and permits issued by the appropriate federal, state, local or
foreign regulatory authorities necessary to conduct their respective businesses
as described in the SEC Reports, except where the failure to possess such
permits could not reasonably be expected to result in a Material Adverse Effect
(“Material Permits”), and the Company has not received any notice of proceedings
relating to the revocation or modification of any Material Permit.
     (i) Sarbanes-Oxley; Internal Accounting Controls. The Company is in
material compliance with all provisions of the Sarbanes-Oxley Act of 2002 which
are applicable to it as of the Closing Date. The Company maintains a system of
internal accounting controls sufficient to provide reasonable assurance that:
(i) transactions are executed in accordance with management’s general or
specific authorizations, (ii) transactions are recorded as necessary to

 



--------------------------------------------------------------------------------



 



permit preparation of financial statements in conformity with GAAP and to
maintain asset accountability, (iii) access to assets is permitted only in
accordance with management’s general or specific authorization, and (iv) the
recorded accountability for assets is compared with the existing assets at
reasonable intervals and appropriate action is taken with respect to any
differences. The Company has established disclosure controls and procedures (as
defined in 1934 Act Rules 13a-15(e) and 15d-15(e)) for the Company and designed
such disclosure controls and procedures to ensure that information required to
be disclosed by the Company in the reports it files or submits under the 1934
Act is recorded, processed, summarized and reported, within the time periods
specified in the Commission’s rules and forms. The Company’s certifying officers
have evaluated the effectiveness of the Company’s disclosure controls and
procedures as of the end of the period covered by the Company’s most recently
filed periodic report under the 1934 Act (such date, the “Evaluation Date”). The
Company presented in its most recently filed periodic report under the 1934 Act
the conclusions of the certifying officers about the effectiveness of the
disclosure controls and procedures based on their evaluations as of the
Evaluation Date. Since the Evaluation Date, there have been no changes in the
Company’s internal control over financial reporting (as such term is defined in
the 1934 Act) that has materially affected, or is reasonably likely to
materially affect, the Company’s internal control over financial reporting.
     (j) Investment Company. The Company is not an “investment company” within
the meaning of the Investment Company Act of 1940, as amended. The Company shall
conduct its business in a manner so that it will not become an “investment
company” subject to registration under the Investment Company Act of 1940, as
amended.
     (k) Disclaimer of Shareholder and Trustee Liability. The Company
understands and agrees that the obligations of the Funds under this Agreement
are not binding on any trustee or shareholder of the Funds personally but bind
only the property of the Funds. The Company represents that it has notice of the
provisions of the Declaration of Trust of the Holder disclaiming shareholder or
trustee liability for acts or obligations of the Funds.
4. COVENANTS.
     (a) The Company shall, on or before 9:30 a.m., Eastern time, on the fourth
(4th) Business Day following the date of this Agreement, file a Current Report
on Form 8-K describing all the material terms of the transactions contemplated
by this Agreement in the form required by the 1934 Act and attaching all the
material ancillary agreements, provided, however, that any press release or Form
8-K filing made by the Company pursuant to this section shall be subject to
Holder’s prior review and approval.
     (b) After the six-month anniversary of the date hereof, upon written
request of the Holder, the Company shall prepare and file with the SEC a
registration statement (the “Registration Statement”) covering the resale of all
or such maximum portion of the Conversion Shares as permitted by any
publicly-available written or oral guidance of the SEC staff, or any comments,
requirements or requests of the SEC staff, including, without limitation, the
Manual of Publicly Available Telephone Interpretations D.29 (the “SEC Guidance”)
that are: (i) not then registered on an effective registration statement for an
offering to be made on a continuous basis pursuant to Rule 415 of the 1933 Act
or (ii) not eligible for resale without volume or manner-of-sale restrictions
and without current public information pursuant to Rule

 



--------------------------------------------------------------------------------



 



144. The Company shall use its reasonable best efforts to cause a Registration
Statement filed hereunder to be declared effective under the 1933 Act as
promptly as possible after the filing thereof, and shall use its reasonable best
efforts to keep such Registration Statement continuously effective under the
1933 Act until all Conversion Shares covered by such Registration Statement
(i) have been sold, thereunder or pursuant to Rule 144, or (ii) (A) may be sold
without volume or manner-of-sale restrictions pursuant to Rule 144 and (B)
(I) may be sold without the requirement for the Company to be in compliance with
the current public information requirement under Rule 144 or (II) the Company is
in compliance with the current public information requirement under Rule 144.
Notwithstanding any other provision of this Agreement, if any SEC Guidance sets
forth a limitation on the number of Conversion Shares permitted to be registered
on a Registration Statement (and notwithstanding that the Company used diligent
efforts to advocate with the Commission for the registration of all or a greater
portion of Conversion Shares), the number of Conversion Shares to be registered
on such Registration Statement will reduced as required by the SEC Guidance. The
Company agrees to pay all costs of the Company associated with the preparation
and filing of the Registration Statement. The Holder shall be responsible for
any broker or similar commissions.
5. REGISTER; LEGEND.
     (a) Register. The Company shall maintain at its principal executive offices
(or such other office or agency of the Company as it may designate by notice to
Holder), a register for the Securities in which the Company shall record the
name and address of Holder as the Person in whose name the Securities has been
issued. The Company shall keep the register open and available at all times
during business hours for inspection of the Holder or its legal representatives.
     (b) Legends. The Holder understands that the certificates or other
instruments representing the Securities and, if required by law, the Conversion
Shares shall bear any legend as required by the “blue sky” laws of any state and
a restrictive legend in substantially the following form (and a stop-transfer
order may be placed against transfer of such stock certificates):
THE SHARES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933 (THE “ACT”), AS AMENDED AND HAVE BEEN ACQUIRED FOR
INVESTMENT AND NOT WITH A VIEW TO, OR IN CONNECTION WITH, THE SALE OR
DISTRIBUTION THEREOF. NO SUCH TRANSFER MAY BE EFFECTED WITHOUT AN EFFECTIVE
REGISTRATION STATEMENT RELATED THERETO OR AN OPINION OF COUNSEL IN A FORM
SATISFACTORY TO THE COMPANY THAT SUCH REGISTRATION IS NOT REQUIRED UNDER THE
SECURITIES ACT OF 1933.
6. MISCELLANEOUS.
     (a) Governing Law. The parties hereby agree that they have chosen that all
questions concerning the construction, validity, enforcement and interpretation
of this Agreement shall be governed by the internal laws of the State of
Delaware, without giving effect to any choice of law or conflict of law
provision or rule (whether of the State of Delaware or any other

 



--------------------------------------------------------------------------------



 



jurisdictions) that would cause the application of the laws of any jurisdictions
other than the State of Delaware.
     (b) Counterparts. This Agreement may be executed in two identical
counterparts, all of which shall be considered one and the same agreement and
shall become effective when counterparts have been signed by each party and
delivered to the other party. In the event that any signature is delivered by
facsimile transmission or by an e-mail which contains a portable document format
(.pdf) file of an executed signature page, such signature page shall create a
valid and binding obligation of the party executing (or on whose behalf such
signature is executed) with the same force and effect as if such signature page
were an original thereof.
     (c) Headings; Gender. The headings of this Agreement are for convenience of
reference and shall not form part of, or affect the interpretation of, this
Agreement. Unless the context clearly indicates otherwise, each pronoun herein
shall be deemed to include the masculine, feminine, neuter, singular and plural
forms thereof. The terms “including,” “includes,” “include” and words of like
import shall be construed broadly as if followed by the words “without
limitation.” The terms “herein,” “hereunder,” “hereof” and words of like import
refer to this entire Agreement instead of just the provision in which they are
found.
     (d) Severability. If any provision of this Agreement shall be invalid or
unenforceable in any jurisdiction, such invalidity or unenforceability shall not
affect the validity or enforceability of the remainder of this Agreement in that
jurisdiction or the validity or enforceability of any provision of this
Agreement in any other jurisdiction. Notwithstanding anything to the contrary
contained in this Agreement (and without implication that the following is
required or applicable), it is the intention of the parties that in no event
shall amounts and value paid by the Company, or payable to or received by the
Holder, including without limitation, any amounts that would be characterized as
“interest” under applicable law, exceed amounts permitted under any such
applicable law. Accordingly, if any obligation to pay, payment made to the
Holder, or collection by the Holder pursuant this Agreement is finally
judicially determined to be contrary to any such applicable law, such obligation
to pay, payment or collection shall be deemed to have been made by mutual
mistake of the Holder and the Company, and such amount shall be deemed to have
been adjusted with retroactive effect to the maximum amount or rate of interest,
as the case may be, as would not be so prohibited by the applicable law. Such
adjustment shall be effected, to the extent necessary, by reducing or refunding,
at the option of the Holder, the amount of interest or any other amounts which
would constitute unlawful amounts required to be paid or actually paid to the
Holder under this Agreement. For greater certainty, to the extent that any
interest, charges, fees, expenses or other amounts required to be paid to or
received by the Holder under this Agreement are held to be within the meaning of
“interest” or another applicable term to otherwise be violative of applicable
law, such amounts shall be pro-rated over the period of time to which they
relate.
     (e) Entire Agreement; Amendments. This Agreement and exhibits attached
hereto and thereto and the instruments referenced herein and therein supersede
all other prior oral or written agreements between the Holder, the Company,
their affiliates and Persons acting on their behalf solely with respect to the
matters contained herein and therein and this Agreement and exhibits attached
hereto and thereto and the instruments referenced herein and therein contain the
entire understanding of the parties solely with respect to the matters covered
herein and therein and, except as specifically set forth herein or therein,
neither the Company nor the Holder makes

 



--------------------------------------------------------------------------------



 



any representation, warranty, covenant or undertaking with respect to such
matters. No provision of this Agreement may be amended or waived other than by
an instrument in writing signed by the Company and the Holder, provided that any
party may give a waiver in writing as to itself.
     (f) Notices. Any notices, consents, waivers or other communications
required or permitted to be given under the terms of this Agreement must be in
writing and will be deemed to have been delivered: (i) upon receipt, when
delivered personally; (ii) upon receipt, when sent by facsimile (provided
confirmation of transmission is mechanically or electronically generated and
kept on file by the sending party); or (iii) one (1) Business Day after deposit
with an overnight courier service with next day delivery specified, in each
case, properly addressed to the party to receive the same. The addresses and
facsimile numbers for such communications shall be:
If to the Company:
Converted Organics Inc.
137A Lewis Wharf
Boston, Massachusetts 02110
Attention: Edward J. Gildea, President
Facsimile: (617) 624-0333
With a copy (for informational purposes only) to:
Cozen O’Connor
The Army and Navy Building
1627 I Street, NW
Suite 1100
Washington, D.C. 20006
Attention: Ralph V. De Martino, Esq.
Facsimile: (866) 741-8182
If to the Holder:
Richard Stein
Director of Credit Research
OppenheimerFunds Inc.
350 Linden Oaks
Rochester, New York 14625
(585) 383-1300
rstein@oppenheimerfunds.com
With a copy (for informational purposes only) to:
Randy Legg
Vice President and Associate Counsel
OppenheimerFunds, Inc.
6803 South Tucson Way
Centennial, CO 80112-3924

 



--------------------------------------------------------------------------------



 



(ph) 303-768-1026
(fax) 303-645-9606
rlegg@oppenheimerfunds.com
or to such other address and/or facsimile number and/or to the attention of such
other Person as the recipient party has specified by written notice given to
each other party five (5) days prior to the effectiveness of such change.
Written confirmation of receipt (A) given by the recipient of such notice,
consent, waiver or other communication, (B) mechanically or electronically
generated by the sender’s facsimile machine containing the time, date, recipient
facsimile number and an image of the first page of such transmission or
(C) provided by an overnight courier service shall be rebuttable evidence of
personal service, receipt by facsimile or receipt from an overnight courier
service in accordance with clause (i), (ii) or (iii) above, respectively.
     (g) Successors and Assigns. This Agreement shall be binding upon and inure
to the benefit of the parties and their respective successors and assigns,
including any purchasers of any of the Securities.
     (h) No Third Party Beneficiaries. This Agreement is intended for the
benefit of the parties hereto and their respective permitted successors and
assigns, and is not for the benefit of, nor may any provision hereof be enforced
by, any other Person.
     (i) Further Assurances. Each party shall do and perform, or cause to be
done and performed, all such further acts and things, and shall execute and
deliver all such other agreements, certificates, instruments and documents, as
any other party may reasonably request in order to carry out the intent and
accomplish the purposes of this Agreement and the consummation of the
transactions contemplated hereby.
     (j) No Strict Construction. The language used in this Agreement will be
deemed to be the language chosen by the parties to express their mutual intent,
and no rules of strict construction will be applied against any party.
[Signature Page Follow]

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Holder and the Company have caused their respective
signature page to this Agreement to be duly executed as of the date first
written above.

            COMPANY:

CONVERTED ORGANICS INC.
      By:           Name:           Title:           HOLDER:

OPPENHEIMER ROCHESTER NATIONAL MUNICIPALS
      By:           Richard Stein, Vice President                OPPENHEIMER NEW
JERSEY MUNICIPAL FUND
      By:           Richard Stein, Vice President           

 



--------------------------------------------------------------------------------



 



         

Exhibit A
Certificate of Designation

 